BORK, Circuit Judge,
dissenting:
In these consolidated cases, we review the denial of non-immigrant visas to four applicants who wish to enter the United States — Thomas Borge, Nino Pasti, Olga Finlay, and Leonor Rodriguez Lezcano. The plaintiffs are American citizens who wish to meet with these applicants if they are permitted to enter the United States.
Each of these applications was denied pursuant to 8 U.S.C. § 1182(a)(27) (1982), which requires exclusion of aliens who “the consular officer or the Attorney General knows or has reason to believe seek to enter the United States solely, principally, or incidentally to engage in activities which would be prejudicial to the public interest, or endanger the welfare, safety, or security of the United States.” Thomas Borge is the Interior Minister of Nicaragua and a member of the National Directorate of the Sandinista Front for National Liberation. Nino Pasti, formerly a member of the Italian Senate, is an active participant in the World Peace Council, which the State Department characterizes as an instrumentality of the Soviet Union. Olga Finlay and Leonor Lezcano are officials of the Federation of Cuban Women, which, according to the State Department, is controlled by the Cuban Communist Party. Finlay has served as the Cuban representative to the United Nations Commission on the Status of Women. According to the American official who received their applications, both women were the bearers of Cuban diplomatic passports, and their visa applications were conveyed via diplomatic note from the government of Cuba. Affidavit of Louis P. Goelz, Joint Appendix (“J.A.”) at 153-67. The United States government determined that the entry of these applicants would be prejudicial to the public interest, and declined to grant them visas.
Plaintiffs challenge these decisions — and the judgment of the district court upholding their legality — on boiu statutory and constitutional grounds. They assert that the Executive acted without statutory authority on three grounds: because subsection (27) does not authorize exclusion simply on the basis of foreign policy (as opposed to national security) concerns; because subsection (27) does not authorize the exclusion of an applicant when it is his mere entry, rather than the specific activities in which he intends to engage, that will be prejudicial to the public interest; and because the government’s interpretation will effectively nullify 22 U.S.C. § 2691 (1982) (the McGovern Amendment). The majority opinion rejects the first argument and remands on the basis of its analysis of the second and third. The majority therefore does not need to address the plaintiffs’ other set of claims — that such authority, if in fact authorized by statute, is unconstitutional both as a violation of the first amendment and as inconsistent with fundamental principles of separation of powers.
While I agree that we have jurisdiction to reach the statutory issues presented,1 I *375disagree with the analysis used by the majority to resolve them, and dissent from the holding of today’s decision. Because I conclude that the statute permits what the government has done, I go on to reach the constitutional challenge and conclude that it fails.
I.
The initial issue in this case -is one of statutory construction. We are governed, as the majority notes, by the principles articulated by the Supreme Court in Chevron, U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837, 104 S.Ct. 2778, 81 L.Ed.2d 694 (1984). The Court in Chevron made clear that a court “must give effect to the unambiguously expressed intent of Congress” if such intent can be gleaned from the statutory language and legislative history. Id. 104 S.Ct. at 2781-82. If, however, the statute “is silent or ambiguous with respect to the specific issue, the question for the court is whether the agency’s answer is based on a permissible. construction of the statute.” Id. at 2782. The Court went on to note that to approve an administrative construction a court “need not conclude that the agency construction was the only one it permissibly could have adopted ... or even the reading the court would have reached if the question initially had arisen in a judicial proceeding.” Id. at 2782 n. 11. Therefore, where the traditional tools of statutory analysis lead to confused or contradictory interpretations, a reasonable reading of the statute given by the agency charged with its execution must be upheld.
This principle of deference applies with special force where the subject of that analysis is a delegation to the Executive of authority to make and implement decisions relating to the conduct of foreign affairs. Such authority is fundamentally executive in nature. When a court undertakes to review such decisions, it is “dealing not alone with an authority vested in the President by an exertion of legislative power, but with such an authority plus the very delicate, plenary and exclusive power of the President as the sole organ of the federal government in the field of international relations — a power which does not require as a basis for its exercise an act of Congress.” United States v. Curtiss-Wright Export Corp., 299 U.S. 304, 319—20, 57 S.Ct. 216, 220-21, 81 L.Ed. 255 (1936). The Supreme Court has described the exclusion of aliens as “a fundamental act of sovereignty,” stating that “the right [to exclude] stems not alone from legislative power but is inherent in the executive power to control the foreign affairs of the nation.” Knauff v. Shaughnessy, 338 U.S. 537, 542, 70 S.Ct. 309, 312, 94 L.Ed. 317 (1950). Therefore, in its delegations of power in the area of foreign relations, Congress “must of necessity paint with a brush broader than that it customarily wields in domestic areas,” Zemel v. Rusk, 381 U.S. 1, 17, 85 S.Ct 1271, 1281, 14 L.Ed.2d 179 (1965), and “[p]ractically every volume of the United States Statutes contains one or more acts ... of Congress authorizing action by the President in re*376spect of subjects affecting foreign relations, which either leave the exercise of the power to his unrestricted judgment, or provide a standard far more general than that which has always been considered requisite with regard to domestic affairs.” United States v. Curtiss-Wright Export Corp., 299 U.S. at 324, 57 S.Ct. at 223. The Immigration and Nationality Act is one such statute; it mandates exclusion in thirty-two separate categories, while preserving in subsection (27), in the broadest of terms, the authority of the Executive to order additional ones.
I have discussed these basic principles at the outset because I do not believe the majority opinion gives them appropriate weight, either when it requires the government to come forward with further examples of prior administrative construction, or when it adopts an overly restrictive inter.pretation of the McGovern Amendment in order to prevent the Executive from “evading” the terms of that provision.
II.
The majority remands this case to the district court so that more information may be gathered to resolve conflicting claims over prior administrative interpretations of subsection (27). I believe the remand, and the further inquiry, to be unnecessary. The issue around which these claims revolve — whether subsection (27) authorizes denial of a nonimmigrant visa when only the applicant’s entry or presence, as opposed to his specific activities, are deemed prejudicial to the public interest — is one that can be fairly resolved on the basis of the legislative history and the record now before us, and I see little to be gained through the taking of further evidence. The legislative reports accompanying subsection (27) and earlier enactments — the present provision traces its lineage to laws passed in 1950 and 1941 — made clear that when the entry, presence, or admission of an applicant would be prejudicial to the public interest, that applicant would be ineligible to receive a visa.
When Congress enacts a new statute that repeats the language contained in an older statute, there is a heavy presumption that Congress meant the same thing in each, particularly when the new statute is in part a codification of existing law. See Doe v. diGenova, 779 F.2d 74, 82 (D.C.Cir. 1985); Stribling v. United States, 419 F.2d 1350, 1352-53 (8th Cir.1969). Accord 2A N. Singer, Sutherland Statutory Construction § 53.03, at 554 (Sands 4th ed. 1984). That is the situation with respect to subsection (27).
The Senate and House Reports accompanying the current law, the Immigration and Nationality Act of 1952, indicate that section 1182(a)(27)-(29) incorporated the parallel provisions of the Internal Security Act of 1950, ch. 1024, 64 Stat. 987, along with certain revisions. H.R.Rep. No. 1365, 82d Cong., 2d Sess. 30 (1952), U.S.Code Cong. & Admin.News 1952, p. 1653; S.Rep. No. 1137, 82d Cong., 2d Sess. 10 (1952). Section 1182(a)(27) was derived from section 22 of the Interna] Security Act of 1950, which had excluded from admission:
[ajliens who seek to enter the United States whether solely, principally, or incidentally, to engage in activities which would be prejudicial to the public interest, or would endanger the welfare or safety of the United States....
64 Stat. 1006 (amending Act of Oct. 16, 1918, 40 Stat. 1012, 8 U.Q.C. § 137 (1946)). The Immigration and Nationality Act retained that language in its entirety, revising it only by changing “welfare or safety” to “welfare, safety, or security.”
As the majority notes, the Senate Report accompanying the Internal Security Act described this paragraph as:
an admixture of existing law and the new provisions of the bill. Under existing law, among the excludable aliens are certain aliens who seek to enter the United States whose entry would be prejudicial to the public interest or would endanger the safety of the United States. The committee has broadened this class of excludable aliens to include those aliens who seek to enter the United *377States to engage in activities which would endanger the welfare of the United States.
S.Rep. No. 2369, 81st Cong., 2d Sess. 10 (1950) (emphasis added); accord S.Rep. No. 2230, 81st Cong., 2d Sess. 5 (1950). The Internal Security Act, therefore, was explicitly described as including and broadening existing provisions prohibiting prejudicial entry. This is not a counterintuitive interpretation; it would be surprising if Congress meant to bar aliens who would engage in prejudicial activities, but admit those whose very entry would be prejudicial to the public interest.
The Immigration and Nationality Act incorporated this language, and this interpretation as well. In one of its few specific references to subsection (27), the accompanying Senate Report made mention of:
an alien [who] appears to be excludable under paragraph (27), (28) or (29) of section 212(a) as an alien whose entry would endanger the public safety or security of the United States or as an alien who is a member of one of the subversive classes of exeludables____
S.Rep. No. 1137, supra, at 27 (emphasis added).
This was the interpretation given this language by a prior Congress as well. The language of subsection (27) had its origin in a bill enacted in 1941, which provided:
[t]hat whenever any American diplomatic or consular officer knows or has reason to believe that any alien seeks to enter the United States for the purpose of engaging in activities which will endanger the public safety of the United States, he shall refuse to issue to such alien any immigration visa, passport visa, transit certificate, or other document entitling such alien to present himself for admission into the United States.
55 Stat. 252. In a number of respects, this was a more narrowly written provision than the one later enacted as 8 U.S.C. § 1182(a)(27) (1982). First, it did not grant the Attorney General authority to make these determinations; he was not so authorized until an Act of Congress passed in 1948, ch. 338, 62 Stat. 268. Second, the 1941 language referred only to activities endangering the “public safety,” while the Immigration and Nationality Act included those “prejudicial to the public interest” and dangerous to the country’s “welfare” or “security” as well. Third, the bill enacted in 1941 referred simply to aliens seeking to enter the country “for the purpose of engaging in activities” thought to merit exclusion, while the Immigration and Nationality Act refers to those aliens who seek to enter “solely, principally, or incidentally to engage in [such] activities.” Despite the seemingly more restrictive statutory definition of “activities,” the legislative history makes clear that the Congress that enacted the 1941 legislation saw the bill as excluding those whose entry or presence would endanger the public safety. According to the Senate Report:
The purpose of the legislation is to provide means not now afforded by law of keeping out of this country certain aliens, otherwise admissible, whose presence in the United States would be dangerous to the public safety.
S.Rep. No. 386, 77th Cong., 1st Sess. 1 (1941) (emphasis added). That Senate Report was only two pages long and relied for its explanation of the bill primarily upon two pieces of correspondence describing the legislation — one from the Attorney General, and one from the Acting Secretary of State. The letter from the Attorney General described the bill as authorizing
the refusal of visas to aliens whose entry into the United States would endanger the public safety.
Id. (emphasis added). The letter from the State Department described the bill as authorizing
the refusal of visas to aliens whose admission into the United States would endanger the public safety.
Id. at 2 (emphasis added). Similarly, the chief sponsor of the bill, Senator Russell, explained on the Senate floor that the bill
purports to confer a power on the members of the Consular Service abroad *378which I already thought they had. It merely permits the consuls to refuse visas to aliens whom they know or have reason to believe are persons whose presence in the United States will be inimical to the public interest.
87 Cong.Rec. 4757 (1941) (emphasis added).
It seems evident, therefore, that in making reference to “activities” in this context, Congress has done so with the understanding that the term encompasses entry nd presence as well. Standing against these consistent references to “entry” is the Conference Report cited by the majority, maj. op. at 1054 n. 10, which refers to prejudicial “activities.” H.R.Rep. No. 3112, 81st Cong., 2d Sess. 54 (1950), U.S. Code Cong.Serv. 1950, pp. 3886, 3906. That part of the Conference Report, however, simply recites, virtually word for word, the language of the statute itself. It provides no additional explanation or elaboration, and does not seek to describe what Congress understood those words to mean. It is the language of the statute itself, which uses the term “activities,” that provides the most persuasive support for the plaintiffs’ position.
Had we before us nothing but the language of the statute, without any legislative history, I might be inclined to adopt the construction proposed by the plaintiffs. The question would by no means, however, be free from doubt, for it is not at all clear — from the language alone — whether presence within this country can itself be deemed an “activity.” In any event, as Justice Harlan has written, “[t]he decisions of [the Supreme] Court have repeatedly warned against the dangers of an approach to statutory construction which confines itself to the bare words of a statute, for ‘literalness may strangle meaning.’ ” Lynch v. Overholser, 369 U.S. 705, 710, 82 S.Ct. 1063, 1067, 8 L.Ed.2d 211 (1962) (quoting Utah Junk Co. v. Porter, 328 U.S. 39, 44, 66 S.Ct. 889, 892, 90 L.Ed. 1071 (1946)) (other citations omitted). When Congress has repeated again and again that it enacted these words with an understanding that they required the exclusion of aliens whose entry would be harmful, I think it necessary to conclude that the sharp dichotomy between “entry” and “activities” that is urged upon us is incompatible with congressional intent. And to the extent that this question is regarded as close, I find controlling both the teaching of Chevron and the deference Congress and the courts have traditionally accorded Executive determinations in matters pertaining to foreign relations.
This remand is therefore unnecessary. The majority finds it “conceivable” that the repeated references to entry in the legislative history were meant to authorize what they purported to authorize. Maj. op. at 1054 n. 11. I think it more than conceivable. But even if this repeated usage was “casual and inadvertent, not motivated or informed by the precise consideration at issue in the instant cases,” id.., we are still left with Chevron, which held that when Congress “has not directly addressed the precise question at issue,” a court must defer to a reasonable administrative interpretation. 104 S.Ct. at 2782. I find it difficult to understand how an interpretation offered half a dozen times by Congress in the legislative history can possibly be unreasonable when adopted by officials in the executive branch. The majority may find another interpretation more plausible, but that is not the standard we are charged to apply.
The majority has not in fact determined that the interpretation was unreasonable, but believes that evidence of possible congressional acquiescence is necessary before a proper conclusion can be reached one way or the other.2 As I have just noted, con*379gressional acquiescence is unnecessary if the department’s interpretation is reasonable. But the majority’s position seems to me incorrect for a second reason. Addressing the issue of congressional acquiescence in Haig v. Agee, 453 U.S. 280, 101 S.Ct. 2766, 69 L.Ed.2d 640 (1981), the Supreme Court noted that
it would be anomalous to fault the Government because there were so few occasions to exercise the announced policy and practice. Although a pattern of actual enforcement is one indicator of Executive policy, it suffices that the Executive has “openly asserted” the power at issue.
Id. at 303, 101 S.Ct. at 2780 (citation omitted). That open assertion is present, in this instance, in the State Department Manual, see supra note 2.3 Further evidence of congressional acquiescence may be hard to come by. Congress has not recodified or reenacted the immigration statute since 1952. The district court is therefore expected to infer acquiescence simply from evidence of passive congressional awareness of an existing policy, without the affirmative indication of congressional approval implied by a reenactment of the same statute without relevant revisions. Moreover, government records relating to visa requests are required by law to be *380kept confidential. 8 U.S.C. § 1202(f) (1982). While records of three incidents of exclusion, cited by the majority, have become available — prompted by “Congressional inquiry or other public interest,” Second Affidavit of Louis P. Goelz at 2, J.A. at 305 — the overall policy is one of avoiding disclosure. Since Congress cannot acquiesce, or refuse to acquiesce, in a practice about which it is not generally informed, it is unlikely that the remand will produce any evidence more dispositive than that which is currently before us.
Even if the plaintiffs were able to demonstrate that their more narrow interpretation had governed Executive policy in prior years, they would still have to prove that it was an interpretation in which Congress can be said to have acquiesced. This may be difficult. Subsection (27) allows the President broad discretion in deciding which admissions would be prejudicial. If the President in the past has not exercised the full measure of the authority he now claims to possess, the mere absence of an affirmative response by Congress proves very little. Acquiescence is more easily inferred when the Executive may have in the past overreached, because that is the situation to which an objecting Congress is more likely to react, and in which inaction is more revealing. See, e.g., Haig v. Agee; Dames & Moore v. Regan, 453 U.S. 654, 101 S.Ct. 2972, 69 L.Ed.2d 918 (1981).
Since I believe that a fair construction of the statute supports the reasonableness of the government’s interpretation, and since I cannot see how the case could conceivably be resolved against the government if it failed to come forward with the “further examples” requested by the majority, maj. op. at 1056, I dissent from the decision to remand.
III.
I have concerns as well with the majority’s effort to distinguish subsections (27) and (28), and with its discussion of the McGovern Amendment. I agree that any interpretation of subsection (27) that renders subsection (28) superfluous and thereby nullifies the McGovern Amendment would be incorrect, and I agree as well that subsection (28) and therefore the McGovern Amendment are applicable when the mere fact of membership in an organization proscribed under subsection (28) is the only basis for exclusion. However, the majority has fashioned a rule that subsection (27) may be used only when the reason for exclusion is independent of the fact of membership. The McGovern Amendment does not require such a rule.
In order to appreciate the purpose behind the McGovern Amendment, it is necessary to understand the state of the law at the time of its enactment. Subsection (28) then rendered anyone who was, or had been, a member of any anarchist, totalitarian, or communist organization ineligible for a visa, with the exception of those whose membership had been involuntary, those who had joined at a very young age, those who had joined in order to obtain food rations or other essentials, and those who had terminated their membership and actively opposed the doctrines of the organization for at least five years prior to the date of their application. Applicants who fell within one of these exceptions were not per se eligible, but could be admitted only if the consular official and the Attorney General determined that their admission would be “in the public interest.” 8 U.S.C. § 1182(a)(28)(I) (1976). I” addition to the blanket exclusion required by subsection (28), subsection (27) existed as it does today, and provided for additional exclusions.
An alien denied a non-immigrant visa under any but three of the thirty-three subsections of 8 U.S.C. § 1182(a) (1976) could, notwithstanding his initial ineligibility, be admitted into the country “in the discretion of the Attorney General” if he approved a recommendation to that effect by the Secretary of State or a consular officer. 8 U.S.C. § 1182(d)(3)(A) (1976). Subsection (28) was one of the thirty subsections to which this waiver provision was applicable, and it was this provision that the McGovern Amendment modified. The McGovern Amendment, as originally enacted, *381stated that “within 30 days of receiving an application for a non-immigrant visa by any alien who is excludable ... by reason of membership in or affiliation with a proscribed organization but who is otherwise admissible,” the Secretary of State should recommend to the Attorney General that the application be granted, unless national security concerns are implicated.
The McGovern Amendment was an expression of congressional disapproval of the statutorily-required blanket exclusion of virtually all people who were or had been affiliated in some way with an organization of one of the named varieties. Pri- or to the énactment of the McGovern Amendment, the millions of people around the world who fell into one of the categories denominated by subsection (28) were automatically excluded, unless the Secretary of State and the Attorney General affirmatively decided otherwise. Individual decisions had to be made with respect to every applicant who would have been admitted into the country but for the fact that he belonged at some time to a named organization. The Senate Report accompanying the McGovern Amendment explained that it would have the effect of “opening] the way to visits by Eurocommunist leaders and to Communist labor leaders without the executive branch having to make the politically difficult individual decisions which might imply a change in overall U.S. policy toward Communism.” S.Rep. No. 194, 95th Cong., 1st Sess. 13 (1977), U.S. Code Cong. & Admin.News 1977, pp. 1625, 1635. Accord S.Rep. No. 842, 95th Cong., 2d Sess. 16-17 (1978) (describing visits by West European Communist leaders and Communist labor leaders as the “principal result” of the McGovern Amendment).
The McGovern Amendment applies only to applicants who are “otherwise admissible to the United States,” and was amended in 1978 to include the following statement:
Nothing in this section may be construed as authorizing or requiring the admission to the United States of any alien who is excludable for reasons other than membership in or affiliation with a proscribed organization.
22 U.S.C. § 2691(a) (1982). As the 1977 Conference Report explained, the McGovern Amendment applies only to those excludable “solely because of membership in or affiliation with a proscribed organization.” H.R.Rep. No. 537, 95th Cong., 1st Sess. 31 (1977), U.S.Code Cong. & Admin. News 1977, pp. 1625, 1661 (emphasis added). In order to elaborate upon the meaning of phrases like “solely because of membership” and “otherwise admissible,” and to prevent “evasion” of the McGovern Amendment, the majority has formulated a rule that requires the government to process visa applicants under subsection (28), rather than (27), unless the reason for exclusion is not merely in addition to, but independent of, the fact of membership. As elaborated upon in the majority opinion, this requirement apparently was met when the Borge application was denied, but calls into question the denials in the other cases. Because I believe that the McGovern Amendment clearly does not apply to any of the visa requests before us today, I feel compelled to explain my understanding of what the McGovern Amendment does and does not do, and why a requirement that the reason be independent of membership will deny the Executive authority that Congress intended it to have.
Subsection (28) was enacted by a Congress that wished to excmde, as a general rule, all members of whatever level of participation in any communist, anarchist, or totalitarian organization. The presumption that all members of such groups, for that reason alone, ought to be excluded was rejected by the Congress that enacted the McGovern Amendment. But Thomas Borge, to take one of the cases before us, was not excluded because of membership in a communist party in Nicaragua. Borge is that country’s Interior Minister and is one of the highest-ranking members of the Nicaraguan Cabinet. It was his governmental affiliation that triggered exclusion. Affidavit of Lawrence S. Eagleburger, J.A. at 141. Former Senator Pasti is an active participant in the World Peace Council, *382which the State Department believes to be an instrumentality of the Soviet government. Id. at 141-42. Olga Finlay and Leonor Rodriguez Lezcano are members of the Federation of Cuban Women which, according to the State Department, is controlled by the Cuban Communist Party. Their visa applications were submitted by the Cuban government, id. at 142, and Fin-lay has represented the Cuban government on a United Nations Commission. Declaration of Ogla Finlay, J.A. at 215.4 According to the Eagleburger affidavit, “[t]he official, governmental nature of their proposed trip was clearly manifested both by the issuance to the two women of Cuban Diplomatic Passports and by the submission of their applications through diplomatic channels.” Affidavit of Lawrence S. Eagleburger at 8, J.A. at 142. Unless governments can themselves qualify as “organizations” under subsection (28), affiliations with specific governments, even when through a subsection (28) organization, constitute grounds for exclusion separate from those found within subsection (28) itself. Relationships between our government and the governments of Nicaragua, the Soviet Union, and Cuba have been marked with tension. The difficulties that characterize these relationships are not simply a function of the sort of generalized suspicion of communism that animated the near-absolute ban of subsection (28). I do not know whether the complexities of these government-to-government relationships ought *383properly to be characterized as “independent of,” or merely “additional to,” the adherence of these governments to a communist ideology. I do know that nothing in the sparse legislative history surrounding passage of the McGovern Amendment warrants an extreme interpretation barring such factors from consideration. Such a reading is certainly not required in order to ensure that subsec v ms (27) and (28) each retain an independent meaning. ' The best construction appears to be that subsection (28) applies when the sole ground for exclusion is membership in an organization of the sort described. When that membership raises additional concerns, as it does when it involves a connection to a government that implicates American foreign policy, subsection (27) comes into play.
The distinction is real and important between a generalized congressional distrust of communist ideology and organizations and a specific Executive concern over admitting a particular person associated with a foreign government that the Executive considers in some respects adversarial to ours. The McGovern Amendment applies only to the former. That is suggested by the only two concrete examples of its application given in the legislative history — Eurocommunist leaders and Communist labor leaders. In fact, the State Department authorization bill passed in 1979 amended the McGovern Amendment to make clear that it did not apply to “representatives of purported labor organizations in countries where such organizations are in fact instruments of a totalitarian state.” 22 U.S.C. § 2691(b) (1982). As Congressman Solarz explained to his colleagues on the House floor:
While [the McGovern Amendment] was very well intentioned, designed as it were to facilitate entry into the United States by a broad range of individuals, in practice it has resulted in a situation where a number of people have been admitted here who most of us, I think, do not believe should have been admitted to our country.
I have in mind, for example, ... the so-called leaders of purported labor unions in the Soviet Union and in other Communist countries of Eastern Europe who, whatever else they may be, cannot be considered genuine representatives of workers but are, rather, representatives of the State.
125 Cong.Rec. 8345 (1979). While the specific provision added dealt only with labor leaders, the understanding it reflected— that the status of applications by representatives of foreign governments were not to be affected by the McGovern Amendment, whatever the applicants’ additional organizational affiliations might be — has broader application.
The majority in fact concedes that governmental affiliations qualify as legitimate grounds for the denial of a visa under subsection (27), and it is these affiliations that the defendants have consistently cited as the basis for denial in these cases. See Statement of Material Facts as to Which There is No Genuine Dispute at 5, 7, 9, J.A. at 128, 130, 132; Affidavit of Lawrence S. Eagleburger at 3, 7, 8, 9, J.A. at 137, 141, 142, 143.5 The majority’s quarrel with the *384defendants’ position, therefore, is that the State Department has not’ advanced this rationale of government ties independently of organizational ties, but instead, in some of these cases, has found the nexus between the applicant and the government wholly within the applicant’s membership in subsection (28) organizations. Thus, even if officials of a foreign government acting in that capacity create an organization of the sort described in subsection (28), fund it with government revenues, choose its staff, and decide upon its activities and policies, members of that organization are nevertheless not sufficiently affiliated with the parent government to justify their exclusion under subsection (27). It would seem entirely rational for the State Department to conclude that a member of the Communist Party of the Soviet Union was affiliated with the government of that nation but that a member of the Communist Party of the United Kingdom was not affiliated with the government of his country. In the former case, party membership carries an additional, though not an independent, status. The requirement of an additional status — governmental affiliation — is quite enough to give meaning to the McGovern Amendment and to distinguish subsection (27) from subsection (28).
The majority’s elevation of form over substance has no basis in the language or the legislative history of the McGovern Amendment, which are silent on the question of where subsection (28) leaves off and subsection (27) begins. The majority infers its rule of independence from a structural analysis; it seeks to ensure that (28) is not completely subsumed within (27). But unless the majority believes that every subsection (28) organization is an instrumentality of a foreign government whose representatives the United States will wish to exclude, subsection (28) remains intact and independent without the majority’s rule. Without the McGovern Amendment, there would be a statutory policy to exclude all members of subsection (28) organizations; that policy has not been revived as the rationale of the decision we review. The McGovern Amendment is, therefore, in no danger of becoming a nullity.
The majority holds that regardless of any connection that might exist between a particular proscribed organization and a particular foreign government, the McGovern Amendment prohibits using the associational ties as a basis for exclusion. The McGovern Amendment therefore becomes peculiarly selective in its prohibition of guilt by association. If the World Peace Council were not a subsection (28) organization, and came to be viewed as an instrumentality of, for example, the Libyan government instead of the Soviet government, the McGovern Amendment would not apply and members of the Council could be excluded. While Congress’ attitude toward the exclusion of Communists may have changed somewhat between 1952 and 1977, it is doubtful that the McGovern Amendment was meant to confer upon communists a favored entry status. But that is precisely what the majority opinion does. I believe the more logical reading of the McGovern Amendment is the more narrow one — that the McGovern Amendment sought to end the statutory policy of excluding all members of subsection (28) organizations automatically, when there was nothing more than the fact of membership as a basis. ' I do not behove the provision was meant to insulate members of those organizations — and only members of those organizations — from whatever additional grounds for exclusion their membership raised.
The majority’s rule of independence is thus neither supported by the language or the legislative history of the McGovern Amendment nor reasonably inferable from the structure of the statutory scheme, and its application will lead to illogical and inconsistent results. This rule was apparently fashioned in part as a means of preventing the Executive from “evading” the limi*385tations of the McGovern Amendment. I wish to note why, even were the majority’s construction to be otherwise correct, the safeguard created may be toothless. First, it is at least an open question whether the terms of the McGovern Amendment are in fact mandatory. The State Department has apparently interpreted them to be, see Drischler letter (cited in maj. op. at 23), and there is legislative history to support this interpretation. See S.Rep. No. 842, 95th Cong., 2d Sess. 16 (1978) (one year after passage, describing McGovern Amendment as “mandating” favorable recommendation from Secretary of State). The provision itself, however, only declares that the Secretary “should” make a favorable recommendation, 22 U.S.C. § 2691(a) (1982). In 1978, the Senate voted in favor of amending the provision to substitute the word “shall” for “should,” but that revision was dropped at conference and the original language was retained. H.R.Rep. No. 1535, 95th Cong., 2d Sess. 44 (1978), U.S.Code Cong. & Admin.News 1978, pp. 2424, 2485. In 1979, during a discussion on the House floor over proposed modifications of the McGovern Amendment, Congressman Solarz stated:
Right now, under the McGovern amendment, the Secretary of State is obligated to recommend the waiver that they be admitted, unless he believes that admitting them would constitute a threat to the national security of the United States; and if he feels that they will not constitute a threat to the national security of the United States, he is obligated to recommend the waiver.
125 Cong.Rec. 8347 (1979). Congressman Fascell, Chairman of the Subcommittee on International Operations, responded:
I just want to say that I agree with the explanation made by the gentleman from New York (Mr. Solarz), with one correction: The present language of the law, that is, the McGovern amendment, is not mandatory.
Other than that, Mr. Chairman, I would agree with everything which the gentleman from New York has said.
Id. A bit later, Congressman Solarz indicated his agreement:
If the gentleman will yield, I want to underline what the subcommittee chairman said, that the McGovern language is not mandatory. The Conferees went to a good deal of trouble to use the word “would,” [sic] not “shall,”____

Id.

Second, even if the McGovern Amendment is mandatory, it requires only that the Secretary of State issue a favorable recommendation. Before the prohibition embodied in subsection (28) may be waived, that recommendation must be approved by the Attorney General, who has complete discretion not to do so. 8 U.S.C. § 1182(d)(3) (1982). The Conference Report accompanying the McGovern Amendment expressly noted that “[t]his provision does not affect the authority of the Attorney General to deny waiver requests.” H.R.Rep. No. 537, supra, at 32, U.S.Code Cong. & Admin.News 1977, p. 1662; accord S.Rep. No. 842, supra, at 17. The Attorney General is therefore not required to grant visas under subsection (28) to those applications which the Secretary of State is arguably required to support.
This fact has unfortunate consequences for the majority’s reasoning. There are only two possibilities: that the Secretary of State and the Attorney General will behave disingenuously in order *o evade the McGovern Amendment or that they will not.
As the majority indicates, maj. op. at 1059 n. 22, while the Attorney General retains the authority to decline to grant waivers for foreign policy reasons, it is unlikely that he would in fact make such determinations without guidance from the Secretary of State. Practically speaking, however, there is no way to prevent the Secretary of State from issuing a formal recommendation favoring admission, pursuant to his statutory duties as defined by this court, while also letting the Attorney General know that the granting of a waiver would prejudice the conduct of foreign affairs. Such behavior would render today’s holding meaningless, but I can think of no way *386in which it could be policed. The majority suggests that its rule of independence is needed to ensure a mechanism for judicial review of a potentially disingenuous State Department. Maj. op. at 1058 n. 20. But since the Attorney General remains free to decline to grant the visa notwithstanding a favorable recommendation, and the Secretary of State is effectively able to urge him to do so, then, on the hypothesis of disingenuity, the majority’s rule accomplishes nothing and is, therefore, unnecessary. The denial of a waiver remains “walled off from any effective challenge.” Id.
I agree with the majority, however, that compliance with the McGovern Amendment, as now interpreted, is to be expected. We may anticipate that the State Department will adhere to the standard articulated today in all respects, and will not take back in private the formal recommendations sent to the Attorney General, despite the fact that it possesses the power to do so. This is apparently the majority's expectation — in which case I am not at all certain why the mere fact that the State Department “possess[es] [the] power” to subvert the McGovern Amendment in other ways leads the majority to feel a prophylactic rule of sorts is necessary. Maj. op. at 1058 n. 20. It is puzzling that the majority posits both integrity and lack of integrity in the same Department in order to support different stages of its argument.
More importantly, if compliance with the spirit of its opinion is indeed the result the majority expects, it cannot claim that it has “preserve[d] the President’s potency in this area.” Maj. op. at 1049 n. 2. The majority supports that assertion by reference to the President’s power, undisturbed by its opinion, to exclude aliens through the issuance of a Presidential Proclamation. However, if today’s holding ultimately means that certain aliens may not be excluded save through such a proclamation, then the ability of the Executive to use the denial of visas for foreign policy purposes will be significantly diminished. In many instances, the use of a Presidential Proclamation would be diplomatic overkill and would lend an international importance to the person excluded that use of subsection (27) avoids. If such results are deemed unacceptable, many persons the Executive would like to exclude for good reasons will be allowed to enter, and he will be deprived of much of the flexibility and nuance that are essential in the conduct of foreign relations.
IV.
I am therefore left with plaintiffs’ constitutional challenges. The statutory issues are somewhat complex; the constitutional issues are not. The Supreme Court precedent is clear and consistent.
Plaintiffs do not assert that the four unsuccessful visa applicants have any constitutional right to enter the United States. Instead, they assert their own rights, as listeners, to receive information. Such interests have been held to “implicate[ ]” first amendment rights and thus to confer standing in cases such as these. Kleindienst v. Mandel, 408 U.S. 753, 92 S.Ct. 2576, 33 L.Ed.2d 683 (1972). It is clear, however, that a potential listener who seeks a judicial declaration that the government’s decision to exclude an alien is unconstitutional bears a difficult burden. That must be so if the right to listen, which Kleindienst recognizes, U not to destroy the United States’ sovereign power to control entry into its territory. The first amendment, it must be remembered, does not protect only speech uttered in a lecture hall or an auditorium, and the interest in receiving information can be asserted by any individual in this country who wishes to speak with an alien. See id. at 768, 92 S.Ct. at 2584. Because the exclusion of aliens remains “a fundamental act of sovereignty,” Knauff v. Shaughnessy, 338 U.S. at 542, 70 S.Ct. at 312, the Supreme Court has held
that when the Executive exercises this power ... on the basis of a facially legitimate and bona fide reason, the courts will neither look behind the exercise of *387'that discretion, nor test it by balancing its justification against the First Amendment interests of those who seek personal communication with the applicant.
Kleindienst v. Mandel, 408 U.S. at 770, 92 S.Ct. at 2585.
In support of their first amendment argument, plaintiffs cite approximately' twenty Supreme Court decisions, only one of which, however, deals with constitutional review of immigration law. There is in fact an unbroken line of decisions limiting the scope of judicial review in this area, of which Kleindienst is only one of the more recent. The Supreme Court has repeatedly held that the power to exclude aliens is “a fundamental sovereign attribute exercised by the Government’s political departments largely immune from judicial control.” Shaughnessy v. Mezei, 345 U.S. 206, 210, 73 S.Ct. 625, 628, 97 L.Ed. 956 (1953). Accord Regan v. Wald, 468 U.S. 222, 104 S.Ct. 3026, 3039, 82 L.Ed.2d 171 (1984); Fiallo v. Bell, 430 U.S. 787, 792, 97 S.Ct. 1473, 1477, 52 L.Ed.2d 50 (1977); Harisiades v. Shaughnessy, 342 U.S. 580, 589, 72 S.Ct. 512, 519, 96 L.Ed. 586 (1952); see also Galvan v. Press, 347 U.S. 522, 531, 74 S.Ct. 737, 742, 98 L.Ed. 911 (1954) (“that the formulation of [immigration] policies is entrusted to Congress has become about as firmly imbedded in the legislative and judicial tissues of our body politic as any aspect of our government”).
Plaintiffs’ primary legal claim is that the first amendment forbids the Executive from making decisions to exclude based on the content of an applicant’s political beliefs. Such an assertion is wrong as a matter of law, and irrelevant to the case at bar. It is wrong as a matter of law because it describes the lower court holding reversed by the Supreme Court in Kleindienst v. Mandel. Mandel v. Mitchell, 325 F.Supp. 620 (E.D.N.Y.1971) (three-judge court). In upholding the refusal of the Attorney General to grant a waiver to Mandel from the mandatory exclusion of subsection (28), the Kleindienst Court necessarily upheld the constitutionality of the exclusion of communists required by subsection (28) — indisputably an exclusion based upon Mandel’s political beliefs.
In any event, plaintiffs’ characterization of the government’s conduct in these cases is simply inaccurate. The government does not here enforce a policy of making decisions to exclude based on the content of applicants’ political beliefs, but has instead chosen to exclude applicants who are members of or connected with particular foreign governments. By wrongly equating the two policies, plaintiffs mischaracterize the United States’ action as “content-based censorship.” Brief for Appellants at 56. Even if that were correct, as I have already shown, plaintiffs would not automatically prevail in the legal context of visa denials. It is idle to pretend that the United States is attempting to prevent certain ideas from reaching the American people. Those ideas are part of our domestic and international political discourse and their expression in this country is fully protected by the first amendment. Kleindienst demonstrates that the additional right to have particular aliens come here to express those ideas is limited by our government’s plenary power over the admission of aliens. But, in any case, plaintiffs’ description of what is taking place here is wrong. The existence of ideological differences between the United States and a foreign government does not mean that a denial of visas to persons affiliated with that government is an exclusion resting solely on the content of the applicants’ political beliefs. Classifications of the sort involved here have been upheld in the past against first amendment challenges. Zemel v. Rusk, 381 U.S. 1, 85 S.Ct. 1271, 14 L.Ed.2d 179 (1965), upheld restrictions on travel by American citizens to Cuba. Preventing Americans from travel-ling to a foreign country is certainly not less serious constitutionally than preventing that country’s citizens from coming here. The government’s actions at issue in these cases obviously withstand the limited judicial scrutiny defined by the Kleindienst standard.
Plaintiffs briefly offer one other constitutional argument — that the broad discre*388tion delegated to the Executive in subsection (27) violates principles of separation of powers. Plaintiffs have chosen an especially inhospitable legal environment in which to attempt the resuscitation of the non-delegation doctrine, for it is in the context of foreign affairs that the Supreme Court has repeatedly upheld the legitimacy of broad and discretionary Executive power. “[Bjecause of the changeable and explosive nature of contemporary international relations, and the fact that the Executive is immediately privy to information which cannot be swiftly presented to, evaluated by, and acted upon by the legislature,” statutes conferring authority upon the President to conduct foreign affairs have necessarily been less detailed and specific than statutes concerned with domestic affairs. Zemel v. Rusk, 381 U.S. at 17, 85 S.Ct. at 1281. See supra Part II, and cases cited there. This constitutional argument is therefore no more substantial than plaintiffs’ first amendment claim.
V.
In an affidavit filed below, Under Secretary Eagleburger stated:
The overwhelming majority of NIV applications involve only ordinary circumstances of aliens seeking to visit the United States for reasons of business or pleasure. However, in some instances, the issuance, denial or revocation of a NIV to a particular alien can have significant diplomatic or foreign policy ramifications to the extent that the issuance or denial is construed as an act of the United States Government. Thus, for example, the issuance or denial of a visa to a foreign government official may be taken by the alien's government as a reflection of United States foreign policy vis-avis that government and may result in reciprocal action or retaliation by that government. Similarly, the denial of visas to foreign government officials is one of the tools available to a government to communicate its attitude about the policies of other states.
J.A. at 137. This description of State Department policy is compatible with the statutes governing the issuance of non-immigrant visas, statutes which are constitutional under all applicable Supreme Court precedent. In the area of immigration law, “interwoven” as it is with “the conduct of foreign relations,” Harisiades v. Shaughnessy, 342 U.S: 580, 588-89, 72 S.Ct. 512, 518-19, 96 L.Ed. 586 (1952), Congress has traditionally delegated — and the courts have respected — broad and discretionary Executive authority.
The majority’s opinion is a cautious one: major issues presented in this litigation are left for subsequent resolution. Yet that virtue seems to me inadequate. The majority’s constricted method of statutory construction, which is inconsistent with Chevron, its insufficient appreciation of the weight to be accorded the context of foreign policy in which this case arises, and its lack of deference to the determinations of the Department of State combine to produce an unnecessary remand. They seem likely ultimately to produce an incorrect and unfortunate result in this litigation. By itself that may not be very serious, although we have no way of knowing, but today’s approach is capable of creating a series of similarly unfortunate results in other cases implicating foreign policy. If the approach employed here is repeated, then the majority opinion begins, albeit cautiously, a process of judicial incursion into the United States’ conduct of its foreign affairs. For that reason, and because I believe that the law and the public record before us require affirmance of the district court’s grant of summary judgment, I respectfully dissent.

. Defendants have raised before us, as they did below, the question of whether plaintiffs have standing to mount a statutory challenge to these exclusions. They concede that the Supreme Court has already implicitly decided the issue of whether plaintiffs who wish to meet with excluded aliens have standing to raise a constitutional (first amendment) claim. Kleindienst v. Mandel, 408 U.S. 753, 92 S.Ct. 2576, 33 L.Ed.2d 688 (1972). They argue, however, that the associational rights sufficient to confer first amendment standing in this case provide no standing to contend that the government lacks statutory authority for the exclusions.
The two sets of claims, however, cannot so easily be broken apart. A court faced with this constitutional challenge must first construe the *375statutes to determine whether they authorize what was done and, if so, whether they pass constitutional muster. It would be extraordinary if the court found that the statutes did not authorize the exclusions, thus the first amendment did not invalidate the statutes, but, since the challenge and standing were based on the first amendment, the court was without power to rule the unauthorized exclusions illegal. This would be witty, no doubt, but it smacks too much of the hairsplitting that brought the old rules of common law pleading into disrepute.
When the actions of the executive branch are challenged as violative of constitutional rights, the issue of the scope and source of executive authority necessarily becomes part of the analysis in which a court is required to engage. For example, in Youngstown Sheet & Tube Co. v. Sawyer, 343 U.S. 579, 72 S.Ct. 863, 96 L.Ed. 1153 (1952), the Supreme Court invalidated President Truman’s seizure of a steel mill because it was authorized neither by an explicit grant of power from Congress nor by any inherent Executive power. Had President Truman relied not on his inherent authority but rather upon a statute which did not in fact confer upon him the necessary power, his act would have been invalidated nonetheless. That is the situation the majority thinks may exist here. Whether the majority is right or wrong on the statutory issue, there can be no question that appellants have standing to raise it.


. As the majority notes, there is already some evidence in the record of prior administrative interpretation supporting the government’s position. The State Department Manual lists four "type cases [that] are illustrative, but ... by no means exclusive, of those involving a determination of the applicability" of subsection (27). One of the four type cases consists of
[a]liens who are notorious for allegedly engaging in excesses, including physical brutality while in political power in their native *379land, or who were prominently identified with any former regime which did so.
Foreign Affairs Manual, pt. II, § 41.91(a)(2"7), reprinted in 6 C. Gordon & H. Rosenfeld, Immigration Law and Procedure 32-214.18 (1985). The concern reflected here has nothing to do with the specific activities in which these aliens are expected to engage while in the United States, but is rather an expression of disapproval of brutal governments; hence the exclusion of those "identified” with such regimes.
The majority also discusses three specific past exclusions under subsection (27) cited by the government and concludes that only one of the three was in fact an exclusion on the basis of prejudicial entry. Maj. op. at 1056 & n. 13. I think it only fair to note, however, that the government did not cite these examples for the purpose of supporting its argument that prejudicial entry alone is sufficient to merit exclusion. They were invoked instead to support the wholly separate point, accepted by the majority, that damage to foreign policy interests has been considered “prejudicial to the public interest.” See Brief for Appellees at 54.
Finally, the majority makes reference to the conflicting affidavits submitted by the parties. Maj. op. at 1055. The affidavits of Lawrence S. Eagleburger, at the time the Under Secretary of State for Political Affairs, and Lewis Goelz, Deputy Assistant Secretary of State for Visa Services, support the government's position. J.A. at 138, 159-60. Plaintiffs have submitted the affidavit of Leonard Meeker, former Legal Adviser to the Department of State, which contradicts the position taken in the government’s affidavits. J.A. at 250-52. Mr. Meeker’s affidavit, however, offers an interpretation of subsection (27) that the majority has in part explicitly rejected — specifically, that subsection (27) only authorizes denial of visas to "aliens whose anticipated activities in the United States would create dangers to this country of a gravity comparable to espionage and sabotage,” such as "murder, mob violence or terrorism.” J.A. at 251-52; contra maj. op. at 1053-54. Such an interpretation is belied by the three specific examples of past exclusions described in the majority opinion, and would render subsection (27) entirely duplicative of subsection (29), which requires the exclusion of all aliens "with respect to whom the consular officer or the Attorney General knows or has reasonable ground to believe probably would, after entry, (A) engage in activities which would be prohibited by the laws of the United States relating to espionage, sabotage, public disorder, or in other activity subversive to the national security....” An interpretation of subsection (27) that would render it superfluous, and therefore meaningless, is suspect. See 2A N. Singer, Sutherland Statutory Construction § 46.06 (Sands 4th ed. 1984). The fact that the majority has rejected the construction of "prejudicial to the public interest” that the Meeker affidavit claims was adopted by the executive branch in previous years does not, of course, mean that the majority cannot give any weight at all to the account in the affidavit of prior interpretations of "activities,” since it was only the latter issue that the majority felt unable to resolve without resort to prior administrative interpretations. Nevertheless, it does cast some doubt on the validity and usefulness of the Meeker affidavit, and the extent to which it can be said to undermine the government’s position sufficiently to make a remand necessary.


. The majority cites Kent v. Dulles, 357 U.S. 116, 128, 78 S.Ct. 1113, 1119, 2 L.Ed.2d 1204 (1958), in characterizing the evidence before us as evidence of "scattered rulings ... not consistently of one pattern.” In Kent v. Dulles, however, the Court justified that higher burden of proof placed on the government by reference to the difficult and important constitutional issues implicated by the government’s policy. The plaintiffs before us, however, have not presented a single plausible constitutional argument. See supra Part IV.


. In cases of this sort, plaintiffs may dispute the United States’ view that visa applicants are participants in or affiliated with certain foreign governments. In this case, for example, Finlay and Lezcano, in affidavits filed below, deny that the Federation of Cuban Women is controlled by either the Cuban government or the Cuban Communist Party, J.A. at 216, 245, and the plaintiffs “deny that Mr. Nino Pasti participates in the World Peace Council as an ‘instrumentality’ of the Soviet government,” and state- that they "have no information bearing on the accuracy of this characterization for the Council itself.” Plaintiffs’ Statement of Genuine Issues at 4, J.A. at 175. If the majority means to suggest that these disputes are open to judicial resolution, see maj. op. at 1049 n. 2, then it is making an assumption I find extremely dubious. First, such questions, while contain-' ing elements of fact, are largely interpretive. Determining the point at which one institution’s influence over another becomes "control” requires a series of policy decisions courts are unequipped, and unauthorized, to make. Second, even if such determinations were within our power and competence, they would require information that might well be too sensitive for the Executive to submit, even in camera. We do not possess, and cannot demand, all of the same detailed and confidential information at the disposal of the Executive. Indeed, even if we had that information, we would not have the surrounding knowledge of such things as the methods of communist operations and linkages to place the information in context. Courts cannot replicate the expertise of the Department of State and proceed to take over the Department’s functions. Third, the actual issuance of judicial pronouncements on the question of who is or is not an instrument of a foreign government, and the process of examination that would proceed them, carry the potential of significant disruption of our country’s foreign policy.
In order to decide whether the Federation of Cuban Women, for example, is in fact "controlled” by the Cuban government, a court would presumably have to define the degree of influence necessary to constitute “control” and proceed to examine, through witnesses, documentary evidence, and public affidavits, if possible, the conflicting factual assertions and interpretive characterizations made by the private parties and the United States government. The court would wish to examine formal titles and organization charts, but would need in addition to analyze the more informal ways in which the Federation made its decisions and conducted its activities, to see if there existed a veil that needed piercing. Indeed, the foreign governments themselves might wish to participate, and submit their own affidavits disavowing any connection with the visa applicants. Under the Act of State doctrine, we might well be precluded from reaching a decision contrary to the assertions contained in such affidavits, for we would be "inquiring into the validity of the public acts of a recognized foreign sovereign power committed within its own territory." Banco Nacional de Cuba v. Sabbatino, 376 U.S. 398, 401, 84 S.Ct. 923, 926, 11 L.Ed.2d 804 (1964). A United States court ought not lightly undertake a role in which it must issue a public pronouncement that either the United States or a foreign government is untruthful about an issue of intergovernmental relations. New exercises could be further outside the bounds of judicial competence, or more intrusive with respect to the conduct of foreign affairs. The United States’ characterizations of the relationships between the visa applicants and foreign governments in this case cannot, therefore, be open to legal challenge.


. I do not understand the reliance placed by the majority on the fact that previous visa requests by the same applicants have been granted, maj. op. at 1059, for that in no way calls into question the legitimacy of the government’s position. The defendants have not specified before us the reasons for granting the earlier requests because they were not at issue in these cases. In any event, we certainly ought not to require the government to come into court and justify each past visa decision in order to prove a pattern of integrity. That would involve courts in judging the reasonableness of this aspect of United States foreign policy, a task for which they are wholly unsuited. It is for the Executive, and not for courts, to determine when the relevant factors have changed, or when it is appropriate to change tactics even though circumstances remain the same. Additionally, requiring the Executive to justify a pattern of visa grants and denials would force the Department of State either to discuss highly sensitive matters in a public forum or to forego its authority to deny many visas. The denial of a visa is not a declaration of war; it may be a reflection of any of a number of specific and unreported developments affecting relations between nations. Even in relationships long characterized by hostility, there are thaws and chills, conciliatory gestures and confrontational ones. The govern*384ment is certainly not required to choose between denying all visa requests coming from one country or individual or none at all, and is certainly free to determine that reducing access without eliminating it entirely constitutes an appropriate and measured policy.